Detailed Action
	The communications received 01/07/2022 have been filed and considered by the Examiner. Claims 1-9 and 22-32 are pending. Claims 22-32 are new, claims 1-2 and 7-8 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9, 22, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2016/0303902) hereinafter SNY in view of Cacella (US 3,622,435) hereinafter CAC.

As for claim 1, SNY teaches a method of manufacturing a cured composite structure [Abstract], comprising: 
placing a radius filler element (gap filler) into a radius cavity [Fig. 9 #44; 0043] extending along a length of a composite base member having reinforcing fibers (carbon fiber tow, a braided carbon fiber and polyurethane foam which could be a mixture. Polyurethane foam understood to be an acceptable constituent as taught by claim 2) [0043], 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of SNY and select a polyurethane foam with carbon fibers because the composition would have the same purpose and have reinforcing properties. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

SNY further teaches the radius filler element being formed of a permeable material devoid of unidirectional reinforcing fibers (as no directionality of the polyurethane foam is suggested) extending along a lengthwise direction of the radius filler element [Fig. 9 #44]; 
It is understood that as a “pre-cured” composite is considered as one embodiment that otherwise unless stated the composite base and its constituents would be uncured (especially as an ‘intermediate’ [0021-22; 0041]) and a curing step would be required to form the final product [0008] however no curing step is taught. 

SNY does not teach:
absorbing resin from the composite base member into the permeable material of the radius filler element; 
and curing or solidifying the resin in the radius filler element and in the composite base member to form a cured composite structure in which the resin bonds the radius filler element to the composite base member.

CAC teaches a method of producing a polyurethane based composite (a sheet structure) based on polyurethane foam [Abstract] which results in a product that is strong flexible and has a high heat, solvent, and delamination resistance (especially when bonded to a substrate) in a manner that is simple and economic [col. 1 l. 65-71]. In CAC the open cell and permeable polyurethane foam strands are impregnated and then cured [col. 2 l. 10-56; col. 6 l. 45-60; col. 6 l. 70-75 col. 7 l. 1-5] along with not being directionally oriented [col. 3 l. 53-56]. The needled fabric composed of these materials that CAC uses in particular is stronger, and has more coherent structures than is usually possible with the initial unneedled nonwoven fabric [col. 4 l. 51-56] which the Examiner understands to also result from the impregnation and curing.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the polyurethane foam with the polyurethane foam of CAC and to have impregnated it and then cured it as taught by CAC in the process of SNY in order to create a product that is strong flexible and has a high heat, solvent, and delamination resistance (especially when bonded to a substrate) in a manner that is simple and economic. 

As for claim 2, SNY/CAC teaches claim 1 and a synthetic material being used as the permeable material which is open cell polyurethane foam [see claim 1].

As for claim 3, SNY/CAC teaches claim 1 and further that the composite base member is comprised of one or more composite plies of composite prepreg material (tows) which are pre-impregnated with resin (epoxy) [SNY: 0008] and in which the curing is done as a heating which the Examiner understands would result in reducing “a viscosity of the resin for absorption into the permeable material of the radius filler element” [CAC: col. 6 l. 70-75 col. 7 l. 1-5]. 

As for claim 4, SNY/CAC teaches claim 1 and further that the composite base member is comprised of dry fiber material having reinforcing fibers (such as fiberglass, carbon fiber) [SNY: 0008], the method further including: infusing the resin into the dry fiber material and the permeable material of the radius filler element (as the general material which is understood to be the composite base member and the radius filler element may be completely and/or partially impregnated with epoxy) [SNY: 0008].

As for claim 5, SNY/CAC teach claim 1 and it is understood that the plurality of radius filler segments is merely a matter of whether the permeable material is made separable or not (i.e. whether segments would be inserted to form the overall length) which is prima facie obvious [SNY: 0043; see e.g. MPEP 2144.04(V)(C)]. Otherwise it is understood that the resin is generally drawn through the entirety of the segment including the ends and that the entirety of the segments would be cured/solidified including the ends [CAC: col. 6 l. 70- col. 7 l. 1-2].

As for claim 6, SNY/CAC teach claim 1 and that the composite base member comprises two composite components [see modified figure 9 below] in back-to- back relation to each other forming the radius cavity.
  
    PNG
    media_image1.png
    824
    1242
    media_image1.png
    Greyscale

As for claim 9, SNY/CAC teach claim 1 and the resin comprises one of thermosetting resin and a thermoplastic resin, the thermoplastic resin comprises one of the following: acrylonitrile butadiene styrene (ABS), acrylic-styrene-acrylonitrile (ASA), polyethylene terephthalate (PET), polyphenylene sulfide (PPS), polylactic acid (PLA), polycarbonate material, polyether ether ketone (PEEK), polyether ketone ketone (PEKK), copolymeric material, acrylics (an acrylic-type binder) [CAC: col. 4 l. 37-43], fluorocarbons, polyamides, polyolefins, polyesters, polycarbonates, polyurethanes, polyetherimides, polyether sulfone, polysulfone, polystyrene, and polyphenylsulfone; the thermosetting resin comprises one of the following: polyurethanes, phenolics, polyimides, sulphonated polymer, a conductive polymer, benzoxazines, bismaleimides, cyanate esthers, vinyl esters, polyesters, epoxies (epoxy) [SNY: 0008], and silsesquioxanes; and the reinforcing fibers of the composite base member are formed of at least one of the following materials: plastic, glass (fiberglass) [SNY: 0008], ceramic, carbon, metal [SNY: 0008], or any combination thereof.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the acrylic-type binder as this helps to improve adhesion to other elements of the preform (i.e. the substrate) [CAC: col. 4 l. 37-43]. 

As for claim 22, SNY/CAC teach claim 6 and it is understood that the resin would be drawn between the back-to-back radius filler halves (as it would permeate through) and thus would result in the claimed bonding.

As for claim 27, SNY/CAC teach claim 6 and that the composite components are substantially L shaped [see modified Figure 9 of SNY above].

As for claim 28, SNY/CAC teach claim 6 wherein: each composite component is a composite channel having a web portion and a flange portion, interconnected by a radiused web-flange transition; and when the composite channels are assembled in back-to-back relationship, the web-flange transitions of the composite channels define the radius cavity [see modified Figure 9 of SNY below].

    PNG
    media_image2.png
    824
    1242
    media_image2.png
    Greyscale

	As for claim 30, SNY/CAC teach claim 1 and manufacturing the radius filler element by one of casting, pressing, die extrusion, machining, three-dimensional printing, or assembling (positioning which is substantially assembling) [0043].

	As for claim 31, SNY/CAC teach claim 5 and inserting the plurality of radius filler segments in end-to-end arrangement within the radius cavity comprises: inserting the radius filler segments into the radius cavity such that end surfaces of adjacent radius filler segments are within 0.010 inch of each other (as it is understood in the arrangement of claim 5 that they would be directly end to end).

	As for claim 32, SNY/CAC teach claim 1 and the composite base member is comprised of composite plies (layers of composite material) [SNY: 0008].

	As for claim 33, SNY/CAC teach claim 32 and that the composite plies are comprised of epoxy/fiberglass or carbon fiber and epoxy [0008].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2016/0303902) hereinafter SNY in view of Cacella (US 3,622,435) hereinafter CAC as applied to claim 1 and further in view of Kanie et al (US 2007/0138683) hereinafter KAN. 

As for claim 7, SNY/CAC teach claim 1 and but does not teach: providing an unformed radius filler having a cross-sectional shape that is different than the cross-sectional shape of the radius cavity; and forming the unformed radius filler into a cross-sectional shape that approximately matches the cross-sectional shape of the radius cavity to define the radius filler element.
KAN teaches the production of a composite that employs a filler to fill a cavity [Abstract]. The filler at first has a shape unlike the cavity (unexpanded) and then is modified to approximately match the shape of the cavity (by expanding) which is done to form a seal in a manner that is efficient [0055]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have first provided an unformed radius filler (as an unexpanded filler foam) and then to have expanded the radius filler thereby forming the unformed radius filler into a shape that approximately matches the cross-sectional shape of the radius cavity as taught by KAN in the process of SNY/CAC as this would allow for the formation of a seal in a manner that is efficient.

Response to Arguments
Applicant’s arguments with respect to the claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments and amendments, filed 01/07/2022, with respect to indefiniteness have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 7-8 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712